DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14, line 2: The term “of” should be added after the term “formed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, it is unclear how the limitation “a first end of the brittle barrier has a greater end than the second end of the brittle barrier” because it is unclear what the limitation “a greater end” entails. What is greater about the “first end” than the “second end”? The claim does not provide any limitation that further defines and clarifies what is “greater”. 
In regards to claim 10, it is unclear how the limitation “wherein the set of protrusions is distributed on the annular surface such that each azimuthal position of the annular piston intersects with a maximum of one protrusion of the set of protrusions.” should be interpreted and the specification fails to clarify what this limitation means. As such, it is unclear what the metes and bounds are for this limitation. For examination purposes, the Examiner is interpreting this limitation to mean that no two pins share the same location along the impact surface of the annular piston. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giroux (U.S. Publication No. 20190352994).
In regards to claim 1, Giroux teaches an apparatus (200/ 600; Fig. 1, 6, pp[0041]) comprising: 
a first outer pipe (510/ 610; Figs. 6, 7); 
a central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) attached to the first outer pipe (610), an annular piston (640) having a first end (end in direct contact with 610) and a second end (end in direct contact with 620), the annular piston positioned at least in part inside the central housing (640 positioned inside the unnumbered central housing; Fig. 6), the annular piston comprising an impact surface (end in direct contact with 620 has an impact surface; pp[0045]); 
a brittle barrier (620; pp[0045]), wherein the brittle barrier is separated from the impact surface by a distance (distance between impact surface of 640 and 620 is maintained until 620 is ready to be broken; pp[0043]), and wherein the brittle barrier comprises a set of materials (“The sealing element 620 may be made of a frangible material such as ceramics, metals, glass, porcelains, carbides, and other suitable frangible materials.”; pp[0042]); and
 a second outer pipe attached to the central housing (the downhole end of 600 can be attached to a casing string 120 (second outer pipe); Fig. 1, pp[0041]), wherein the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6)  is positioned between the first outer pipe (610) and the second outer pipe (casing string 120); 
wherein the brittle barrier (620) is positioned within one or more of the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6)  and the second outer pipe;
wherein the annular piston (640) is attached to one or more of the first outer pipe (610; fig. 6) and the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) via a releasable fastener (641); and 
wherein the piston is moveable from a first position to a second position, the first position a distance from the brittle barrier and the second position resulting in an application of force from the impact surface to the brittle barrier ( “When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620. After the pins 641 shear, the lower end of the sleeve 640 is moved into contact with the sealing element 620. The contact force and the pressure above dome cause the frangible sealing element 620 to break, thereby opening the buoyant chamber 150 for fluid communication.”; pp[0045]).  

In regards to claim 2, Giroux teaches the apparatus of claim 1, wherein: the central housing comprises a transition housing segment between a wider housing segment of the central housing and a narrower housing segment of central housing, wherein the inner diameter of the transition housing segment is less than the first inner diameter and greater than the second inner diameter; and the annular piston comprises a transition piston segment between a wider piston segment of the annular piston and a narrower piston segment of the annular piston, wherein the outer diameter of the transition piston segment is greater than the first outer diameter and less the second outer diameter (as shown below in the annotated version of Figure 6).

    PNG
    media_image1.png
    623
    451
    media_image1.png
    Greyscale

Figure 6 (annotated)
  
In regards to claim 3, Giroux teaches the apparatus of claim 1, further comprising an inner bore within the central housing, first outer pipe, and second outer pipe (there is an inner bore within 610, 640 and 120; Fig. 1, 6) wherein the annular piston and the central housing are shaped such that an empty space (645) is formed between them, wherein the empty space is in fluid isolation from the inner bore (“Two larger, upper seal rings 643 and a smaller, lower seal ring 644 are positioned to prevent fluid communication between the annular chamber 645 and the bore of the tubular body 610.”; pp[0043]).  

In regards to claim 4, Giroux teaches the apparatus of claim 3, wherein the fasteners are releasable by an increase in pressure within the inner bore (“When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620.”;pp[0045]).  

In regards to claim 5, Giroux teaches the apparatus of claim 1, wherein the brittle barrier comprises a tapered boundary (as shown below), wherein a first end of the brittle barrier has a greater end than the second end of the brittle barrier (the “first end” is greater in that it is wider and contacts the inner diameter of the housing whilst the “second end” does not as shown below; Fig. 6. This interoperation is proper due to the broad recitation of the term “end” and lack of clarity as to what is being considered as “greater”.).  

    PNG
    media_image2.png
    330
    398
    media_image2.png
    Greyscale

Figure 6 (annotated)
In regards to claim 6, Giroux discloses the apparatus of claim 1, further comprising a frame, wherein the frame surrounds the brittle barrier (a portion of the inner diameter of the housing (unnumbered) frames/surrounds the brittle barrier 640; Fig.6. This interpretation is proper because the claim does not further define what a “frame” entails and the disclosure does not point to any specific structure which can be considered a “frame”. ).  

In regards to claim 7, Giroux teaches the apparatus of claim 1, wherein the fasteners are releasable at a first pressure and the brittle barrier comprises a material that shatters at a pressure greater than the first pressure and less than 9000 psi (The concave side, of the frangible sealing element 320 (equivalent to 620)  can be rated to withstand a pressure range from 300 psi to 5,000 psi, a pressure range from 500 psi to 3,000 psi, or a pressure range from 900 to 1,300 psi; pp[0032], Fig. 3, 6).  


In regards to claim 11, Giroux teaches the apparatus of claim 1, wherein the fastener is a shear pin (the shearable pins 641; pp[0045]).  

In regards to claim 12, Giroux teaches the apparatus of claim 1, wherein the brittle barrier  (640; Fig.6) is fixed to the central housing (640 positioned inside the unnumbered central housing; Fig. 6) or the second outer pipe.  

In regards to claim 19, Giroux teaches a downhole system ((200/ 600; Fig. 1, 6, pp[0041]) comprising: 
a first outer pipe  (510/ 610; Figs. 6, 7) in a downhole environment (Fig. 1), wherein the first outer pipe is filled with a liquid (liquid, such as drilling fluid may be pumped 610 such that the fluid may eventually fill the buoyant chamber and exit out the shoe 124; pp[0045]);
 a central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6)  attached to the first outer pipe (610)
 an annular piston (640) with a central bore (640 contains a central bore as shown; Fig. 6), the annular piston (640) positioned at least in part inside the central housing (640 is disposed within unnumbered central housing as shown; Fig. 6), and wherein the annular piston (640) is attached to the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) or the first outer pipe via a fastener (641), the annular piston (640) and the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) cooperatively shaped to form a hollow section (645) in fluid isolation from the central bore (“Two larger, upper seal rings 643 and a smaller, lower seal ring 644 are positioned to prevent fluid communication between the annular chamber 645 and the bore of the tubular body 610.”; pp[0043]), the annular piston (640) comprising, an annular surface (as shown below in the annotated version of Fig. 6) that at a second end of the annular piston (downhole end of 640, near 620), and an impact surface facing toward a brittle barrier ( “When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620. After the pins 641 shear, the lower end of the sleeve 640 is moved into contact with the sealing element 620. The contact force and the pressure above dome cause the frangible sealing element 620 to break, thereby opening the buoyant chamber 150 for fluid communication.”; pp[0045]);

    PNG
    media_image3.png
    240
    375
    media_image3.png
    Greyscale

Figure 6 (annotated)
 the brittle barrier (620) in contact with the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) or a second outer pipe, wherein the brittle barrier is separated from the impact surface by a distance (“A gap exists between the bottom of the sleeve 640 and the sealing element 620.”; pp[0043]), and wherein the brittle barrier comprises a set of materials (“The sealing element 620 may be made of a frangible material such as ceramics, metals, glass, porcelains, carbides, and other suitable frangible materials.”; pp[0042]); and 
a set of second outer pipes (the downhole end of 600 can be attached to a casing string 120 (second outer pipe) and casing string 120 is comprised of multiple pipes; Fig. 1, pp[0041]) engaged to the central housing (unnumbered tubular above 610 containing 640 and 620; Fig. 6) at an end of the central housing pipe that is opposite to the first outer pipe (downhole of the unnumbered housing and 620; Fig. 1, 6), wherein each of the set of second outer pipes is filled with one or more gases (suitable fluids for filling the casing string  include gases such as nitrogen, carbon dioxide, and a noble gas; pp[0033]).; and
 an assembly attached to the set of second outer pipes, wherein the assembly is adapted to prevent fluid flow into the second outer pipes (a sealing member 627 such as a seal ring is disposed between the tubular body 610 and the sealing element 620 to prevent fluid communication therebetween, therefore, the region downhole of 620, i.e. casing string 120 (second outer pipe) does not receive fluid flow; pp[0042]).  

In regards to claim 20, Giroux teaches the system of claim 19, wherein an increase in pressure detaches the annular piston from the first outer pipe or the central housing (“When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620. After the pins 641 shear, the lower end of the sleeve 640 is moved into contact with the sealing element 620.”; pp[0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (U.S. Publication No. 20190352994).
In regards to claim 8, Giroux teaches the apparatus of claim 1, wherein the brittle barrier comprises an engineered glass that shatters into glass particulates (The contact force and the pressure above dome cause the frangible sealing element 620 to break and 620 may be made of a frangible material such as glass; pp[0042], [0045]).
Giroux is silent regarding at least 10% of the glass particulates have a grain size less than 50 millimeters.  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Giroux such that at least 10% of the glass particulates have a grain size less than 50 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. Furthermore, such modifications would yield the same predictable results of breaking the frangible sealing element (pp[0042], [0045]). In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (U.S. Publication No. 20190352994) in view of Frazier (U.S. Publication No. 20090139720).
In regards to claim 9, Giroux teaches the apparatus of claim 1.
Giroux is silent regarding wherein the impact surface comprises a set of protrusions, the protrusions comprising a plurality of metal pins, wherein each pin has a tip and a base, wherein the tip of each respective metal pin is narrower than the base of each respective metal pin.
Frazier discloses that the impact surface comprises a set of protrusions (one or more teeth; pp[0068], Fig. 7), the protrusions comprising a plurality of metal pins (teeth 695 is metal because it is “flame hardened” which is a process applied to metal; pp[0069]), wherein each pin has a tip (the pointed narrow portion of 695 directly facing sealing member 200; Fig. 7) and a base (wider portion of 695 attached to sleeve 690; Fig. 7), wherein the tip of each respective metal pin is narrower than the base of each respective metal pin (Fig. 7).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified  the impact surface of Giroux with the pins of Frazier to ensure that the seal is broken upon impact due to the sharpness of the pins (pp[0069], Fig. 7).


In regards to claim 10, in light of the 112(b) rejection above, the combination of Giroux and Frazier teaches the apparatus of claim 9.
Frazier further discloses wherein the set of protrusions is distributed on the annular surface such that each azimuthal position of the annular piston intersects with a maximum of one protrusion of the set of protrusions (Frazier discloses that one or more teeth 695 can be disposed on the impact face of sliding sleeve 690; pp[0069], Fig.6.  It would be obvious to spaciously distribute the teeth 695 in order to cover more portions of the sealing member 200 upon impact.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (U.S. Publication No. 20190352994) in view of Hekelaar (U.S. Publication No. 20150226031). 
In regards to claim 13, Giroux teaches the apparatus of claim 1 and that the fastener releases at a pressure (When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620; pp[0045]) 
Giroux is silent regarding wherein the fastener releases at a pressure less than 8000 psi.  
Hekelaar discloses that the fastener releases at a pressure less than 8000 psi (“…the shear pin 34 may be rated to shear when a pressure on the sleeve 16 is between such pressures. For instance, the shear pin 34 may shear when the sleeve 16 is acted on by a fluid at a pressure between 3,250 psi (22,400 kPa) and 3,750 psi (25,900 kPa) (e.g., 3,500 psi (24,100 kPa)).”;Fig. 1, pp[0032]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shear pin of Giroux such that the shear pin releases at a pressure less than 8000 psi as taught by Hekelaar since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (U.S. Publication No. 20190352994) in view of Yong et al. (U.S. Publication No. 20170022783). 
In regards to claim 14, Giroux teaches the apparatus of claim 1.
Giroux is silent regarding that the impact surface comprises a set of protrusions, the set of protrusions formed of the same material as the annular piston.  
Yong, drawn to a downhole pressure isolation tool with frangible disks, discloses that the impact surface comprises a set of protrusions (fingers 36/38/40; Fig. 6, pp[0039]), the set of protrusions formed of the same material as the annular piston (24).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Giroux with the finger structures of Yong in order to facilitate in breaking the frangible sealing element (pp[0039]).   

In regards to claim 15,  Giroux teaches a method comprising:
 determining a disengagement pressure based on a set of fasteners (641; pp[0045], Fig. 6) that attaches an annular piston (640) to an annular housing or a first outer pipe (610), wherein;
 the annular piston is positioned at least in part inside an annular housing ((unnumbered tubular above 610 containing 640 and 620; Fig. 6) or a first outer pipe, the annular piston (640) comprising: 
an opening at a first end of the annular piston that permits a fluid to flow into a hollow volume of the annular piston, an opening at a second end of the annular piston that is permeable to fluids; and  increasing a fluid pressure in the annular housing to be equal to or greater than the disengagement pressure to cause a disengagement of the annular piston from the annular housing or the first outer pipe ( “When sufficient pressure is applied to break the shearable pins 641, the sleeve 640 is moved downward relative to the sealing element 620. After the pins 641 shear, the lower end of the sleeve 640 is moved into contact with the sealing element 620. The contact force and the pressure above dome cause the frangible sealing element 620 to break, thereby opening the buoyant chamber 150 for fluid communication.”; pp[0045]), wherein: 
the increasing of the fluid pressure increases a net force experienced by the annular piston, and the disengagement of the annular piston from the annular housing or the first outer pipe permits the annular piston to move in a first direction that points from an axial position of the first end of the annular piston to an axial position of the second end of the annular piston to strike a brittle barrier, wherein the strike causes the brittle barrier to shatter (“After the pins 641 shear, the lower end of the sleeve 640 is moved into contact with the sealing element 620. The contact force and the pressure above dome cause the frangible sealing element 620 to break, thereby opening the buoyant chamber 150 for fluid communication.”; pp[0045]).  
Giroux is silent regarding a set of protrusions attached to the second end of the annular piston facing away from the first end of the annular piston; the second end of the annular piston to strike a brittle barrier with the set of protrusions.
Yong, drawn to a downhole pressure isolation tool with frangible disks, discloses a set of protrusions (fingers 36/38/40; Fig. 6, pp[0039]) attached to the second end of the annular piston (24) facing away from the first end of the annular piston (Fig. 6); the second end of the annular piston to strike a brittle barrier (14a) with the set of protrusions (pp[0039]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Giroux with the finger structures of Yong in order to facilitate in breaking the frangible sealing element (pp[0039]).   

In regards to claim 16,  the combination of Giroux and Yong discloses the method of claim 15.
Giroux discloses further comprising: determining whether the brittle barrier was shattered after the disengagement of the annular piston from the annular housing (this is implicit as the pressure to  break the frangible sealing element is predetermined (pp[0032]). Furthermore, after the frangible sealing element 620 is broken, a circulating fluid such as a drilling fluid may fill the buoyant chamber and exit out the shoe 124, which also indicate if the frangible seal has been broken (pp[0045]).); and in response to a determination that the brittle barrier was not shattered after the disengagement of the brittle pipe, increasing the fluid pressure in the annular housing to be equal to or greater than a shatter pressure associated with the brittle barrier, wherein the shatter pressure is greater than the disengagement pressure (This limitation is not required by the claim due to the recitation of “…in response to a determination that the brittle barrier was not shattered..” which makes the limitation conditional as this step does not need to be taken if the brittle barrier is shattered. Furthermore, even if claim only required the steps when the brittle barrier was not shattered, those steps would be obvious to one of ordinary skill in the art because in order to successfully shatter a brittle barrier it would be an obvious step to increase the pressure being applied to the brittle barrier until it shatters.). 
In regards to claim 17, the combination of Giroux and Yong teaches the method of claim 15.
Giroux further teaches further comprising: determining whether the brittle barrier was shattered; and in response to a determination that the brittle barrier was shattered, pouring cement into the borehole (“The contact force and the pressure above dome cause the frangible sealing element 620 to break, thereby opening the buoyant chamber 150 for fluid communication. A circulating fluid such as a drilling fluid may fill the buoyant chamber and exit out the shoe 124. Thereafter, a cementing operation is performed to supply cement into the annular area between the casing string 120 and the wellbore 104.”; pp[0051]).  

In regards to claim 18, the combination of Giroux and Yong teaches the method of claim 15.
Yong further discloses wherein increasing the fluid pressure causes the brittle material (16, 14; Fig. 2a) to shatter into particles (Fig. 2a) 
The combination of Giroux and Yong is silent regarding the brittle material shatters into particles that have a maximum diameter less than or equal to 50 millimeters.  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Giroux and Yong such that the brittle material shatters into particles that have a maximum diameter less than or equal to 50 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676